Citation Nr: 0732547	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial compensable disability 
evaluation for patellofemoral pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims of entitlement to service connection for 
bilateral knee disabilities.

In March 2004, the veteran timely submitted a notice of 
disagreement (NOD) with this decision and subsequently 
perfected his appeal in September 2004.  In May 2006, the 
Board remanded these claims for further development.  A 
supplemental statement of the case (SSOC) dated in May 2007 
continued the denial of the veteran's claim of entitlement to 
service connection for a right knee disability.  However, 
also in May 2007, the RO issued a rating decision that 
granted service connection for the veteran's left knee 
disability and assigned a noncompensable disability 
evaluation.  In the September 2007 appellant's post-remand 
brief, the veteran's representative stated, in effect, that 
the veteran was not satisfied with the noncompensable rating 
for his left knee disability.  Accordingly, as a timely 
notice of disagreement has been filed, a statement of the 
case must be provided to the veteran on the issue of 
entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the left knee.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 2003, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In reviewing the May 2006 Board remand, it 
is clear that the AMC failed to comply with all the listed 
directives.  At no time did the AMC attempt to obtain the 
outstanding VA Medical Center treatment records specifically 
referred to by the veteran in his May 2004 statement.  These 
records must be associated with the claims folder.

Secondly, the veteran must be scheduled for a new VA 
orthopedic examination for his right knee.  As the United 
States Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  Though the VA examiner who 
performed the March 2003 and March 2007 examinations claimed 
to have reviewed the veteran's claims folder (to include his 
service medical records), that is quite obviously not the 
case.  The service medical records establish that the veteran 
had complaints of right knee pain in service.  The VA 
examiner stated that the first right knee pain the veteran 
experienced was very recently.  The veteran must be afforded 
a new examination.

In a report of contact dated in June 2002, the veteran stated 
that he was receiving Social Security Administration 
payments.  It also does not appear that the RO or AMC 
attempted to obtain the Social Security Administration 
records used in the veteran's disability determination.  
Pursuant to Littke v. Derwinski, 1 Vet. App. 90 (1990), the 
RO/AMC should obtain all records associated with such 
determination.  If these records are not available, a 
statement to that effect should be associated with the 
veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send to the veteran 
a duty to assist letter pertaining to 
the issue of entitlement to an initial 
compensable evaluation for 
patellofemoral pain syndrome of the 
left knee.

2.  The AMC must obtain any outstanding 
VA treatment records for the veteran, 
from 2002 to the present, as well as 
any other treatment records identified 
by the veteran.  If no such records are 
available, a statement to that effect 
must be associated with the veteran's 
claims folder.

3.  The AMC must contact the Social 
Security Administration to obtain 
copies of the decision awarding 
benefits to the veteran and the records 
used in the disability determination, 
as noted by the veteran in his June 
2002 report of contact.  If no such 
records are available, a statement to 
that effect must be associated with the 
veteran's claims folder.

4.  After completing the remand 
directives above, the veteran must be 
scheduled for a new VA orthopedic 
examination.  This examination should be 
performed by an examiner who has not 
previously examined the veteran, if 
possible.  The examiner must review the 
veteran's claims folder thoroughly in 
conjunction with the veteran's 
examination, paying specific attention 
to the veteran's service medical 
records.  This should be so noted in the 
examination report.  

With regard to the veteran's right knee 
disability, the examiner should discuss 
the nature and etiology of any diagnosed 
disorders and whether they are related 
to a disease or injury in service.  It 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

With regard to the left knee disability, 
the examiner should perform an 
examination for an increased disability 
rating.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for service 
connection for right knee disability 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The issue of entitlement to an initial 
compensable evaluation for patellofemoral 
pain syndrome of the left knee should be 
adjudicated.  If this issue is denied, 
the veteran and his representative should 
be issued a statement of the case on this 
issue.  They should be afforded an 
opportunity to respond.  If a timely and 
adequate substantive appeal is filed, the 
appeal on this issue should be sent to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

